State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      522066
________________________________

In the Matter of SHEILA
   TRAXLER,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

THOMAS P. DiNAPOLI, as State
   Comptroller, et al.,
                    Respondents.
________________________________


Calendar Date:   April 19, 2016

Before:   Peters, P.J., Garry, Rose, Clark and Aarons, JJ.

                             __________


      Sherman, Federman, Sambur & McIntyre, New York City (Sean
Patrick Riordan of counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


Clark, J.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Comptroller denying
petitioner's request for performance of duty disability
retirement benefits.

      Petitioner, a correction officer, applied for performance
of duty disability retirement benefits alleging that she was
permanently incapacitated due to work-related injuries to her
neck, back and shoulders, as well as chronic headaches, sustained
when a self-closing gate struck her after an inmate accidently
let go of it while petitioner was standing in the doorway. The
                              -2-                522066

application was initially denied, and petitioner requested a
hearing and redetermination. Following the hearing, the Hearing
Officer upheld the denial, concluding that petitioner failed to
establish that her injuries were the result of an act of an
inmate. Respondent Comptroller accepted the findings and
conclusions of the Hearing Officer, and this CPLR article 78
proceeding ensued.

      We annul. Petitioner bore the burden of demonstrating that
the incident in which she sustained her injuries was "the natural
and proximate result of any act of any inmate" (Retirement and
Social Security Law § 607-c [a]; see Matter of Naughton v
DiNapoli, 127 AD3d 137, 139 [2015]; Matter of Marello v DiNapoli,
111 AD3d 1052, 1052 [2013]). We have repeatedly held that "the
statute requires that the petitioner demonstrate that his or her
injuries were caused by direct interaction with an inmate"
(Matter of Naughton v DiNapoli, 127 AD3d at 139 [internal
quotation marks and citations omitted]; see Matter of Palmateer v
DiNapoli, 117 AD3d 1228, 1229 [2014], lv denied 24 NY3d 901
[2014]). Petitioner testified that, in June 2010, she was
escorting three inmates to the female clothing room from the
visiting room and instructed the inmates to line up against the
wall prior to entering the clothing room. Upon doing so, another
correction officer informed petitioner that someone was calling
for her, at which time petitioner turned to see who that person
was. At that moment, petitioner heard the gate to the clothing
room unlock, and one of the inmates walked through the gate
unsupervised and without permission. Petitioner commanded the
inmate to stop, but the inmate proceeded through the gate and
then released the gate, causing it to close, strike and injure
petitioner. Although petitioner did not believe that the inmate
intended to injure her and was aware that the self-closing of the
gate was a normal and foreseeable result of the process of the
unlocking and opening of the gate, the inmate, by disobeying
petitioner's instruction to remain where she was standing, caused
the gate to close and strike petitioner at the moment that the
inmate released the gate. Under these circumstances, there is no
evidentiary basis in the record to conclude that petitioner's
injuries did not occur "contemporaneously with, and flowed
directly, naturally and proximately from, the inmate's"
disobedient and affirmative act of opening and then releasing the
                              -3-                  522066

gate (Matter of Naughton v DiNapoli, 127 AD3d at 140; compare
Matter of Arcuri v New York State & Local Retirement Sys., 291
AD2d 621, 622-623 [2002]). Having determined that petitioner's
injury was a natural and proximate result of an act of an inmate,
the matter must be remitted for further proceedings on the issue
of the permanency of petitioner's alleged disability (see
Retirement and Social Security Law § 607-c [a]; Matter of
Naughton v DiNapoli, 127 AD3d at 141).

     Peters, P.J., Garry, Rose and Aarons, JJ., concur.



      ADJUDGED that the determination is annulled, without costs,
petition granted to that extent, and matter remitted to
respondent Comptroller for further proceedings not inconsistent
with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court